— Application by petitioner for an advance ruling with respect to past conduct pursuant to 22 NYCRR 805.1 (o) of the Rules of the Appellate Division, Third Department. Upon review of the petition and all of the other letters, affidavits and records submitted upon this application, and upon consideration of the recommendation of the Committee on Character and Fitness for the Third Judicial District, the court is of the view that petitioner’s history of past criminal conduct, which includes convictions for bank robbery and first degree murder, would operate to disqualify him, on character grounds, from being admitted to practice as an attorney and counselor at law in the State of New York. Mahoney, P. J., Sweeney, Kane, Main and Casey, JJ., concur.